Citation Nr: 0806588	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-38 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1979.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, which, in pertinent 
part, granted a 20 percent rating for the veteran's low back 
disability, effective October 28, 2004, and denied 
entitlement to a compensable rating for bilateral hearing 
loss disability.  The veteran was also denied entitlement to 
TDIU.

The Board notes that prior to the March 2005 rating decision 
on appeal, service connection was only in effect for the 
veteran's left ear hearing loss.  As the December 2004 VA 
audiological examination showed that the veteran had hearing 
loss in both ears, it appears that the RO granted service 
connection for the veteran's right ear hearing loss in the 
March 2005 rating decision and recharacterized the veteran's 
disability as bilateral hearing loss.  Therefore, the Board 
will address the issue of entitlement to a compensable rating 
for bilateral hearing loss.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

REMAND

In his September 2007 brief to the Board, the veteran, 
through his representative, argued that his service-connected 
low back and hearing loss disabilities had worsened and 
requested new examinations.  The Board notes that the 
veteran's most recent VA examinations were conducted in 
November and December 2004, more than three years ago.  
Furthermore, outpatient treatment records from the VA Medical 
Center (VAMC) indicate that the veteran's low back disability 
has worsened since his November 2004 VA examination.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995). The veteran is also 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board finds that upon remand the veteran should be 
afforded additional VA examinations to determine the current 
severity of his service-connected low back and bilateral 
hearing loss disabilities.

The record includes VA outpatient treatment records dates up 
to November 2004 from the Providence, Rhode Island VA Medical 
Center (VAMC).  The veteran has indicated that all treatment 
for his service-connected disabilities is received at that 
facility.  The RO should obtain and associated with the 
claims file all current treatment records.  

The record reveals that the appellant is in receipt of Social 
Security benefits.  Copies of the Social Security 
Administration (SSA) decision and the medical records on 
which that determination was based have not been obtained.  
The duty to assist a veteran under 38 U.S.C.A. § 5107(a)(West 
2002) includes an obligation to obtain the records of a 
Social Security Administration adjudication awarding 
disability benefits.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  The RO should 
send the veteran additional VCAA notice in compliance with 
Vazquez-Flores.

In addition, the appellate issue of entitlement to TDIU is 
considered to be inextricably intertwined with the veteran's 
pending claims for increased ratings and is therefore also 
remanded.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should send to the veteran and 
his representative VCAA-compliant 
corrective notice specific to the claims 
for increased ratings for low back and 
hearing loss disabilities pursuant to 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).

2.  The RO should obtain from the 
Providence VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected disabilities, 
from November 2004 to the present.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

3.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
audiological examination to assess the 
severity of his service-connected 
bilateral hearing loss disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  All 
findings should be recorded in detail. 
The examiner must also provide an opinion 
as to the occupational and social 
impairment associated with the veteran's 
bilateral hearing loss.  

5.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and reviewed by the examiner.

All indicated studies, including complete 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to 
including reflex changes, characteristic 
pain, and muscle spasm.  Any sensory or 
motor impairment in the upper or lower 
extremities due to service-connected 
disability should be identified.  The 
examiner should provide an opinion with 
respect to any symptoms due to nerve root 
impingement as to whether they are mild, 
moderate, moderately severe, or severe.  
The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome is warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




